                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PAMELA D. GIDDINGS,

             Plaintiff,

v.                                                           CV No. 18-891 CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

             Defendant.

         ORDER GRANTING SECOND MOTION FOR EXTENSION OF TIME

      THIS MATTER is before the Court on Plaintiff’s Second Unopposed Motion to

Extend Briefing Deadlines, (Doc. 17), filed March 11, 2019. The Court, noting that the

Motion is unopposed, finds that the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that:

      1. Plaintiff shall file a Motion to Reverse or Remand Administrative Agency

          Decision on or before March 25, 2019;

      2. Defendant shall file a Response on or before May 24, 2019; and

      3. Plaintiff may file a Reply on or before June 7, 2019.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
